99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lee Dell ROBERTSON, Plaintiff-Appellant,v.Don THORNELL, Detective, Texarkana, Arkansas PoliceDepartment;  Defendant-Appellee,John Doe, Texarkana, Arkansas Police Department, Defendant.
No. 96-1207WA
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 3, 1996.Decided Oct. 11, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Lee Dell Robertson appeals the district court's dismissal of Robertson's 42 U.S.C. § 1983 claim for damages.  Robertson contends Detective Don Thornell searched Robertson's home and arrested him without probable cause.  Robertson's contentions are meritless.  The search warrant was issued on undisputed evidence Robertson sold crack cocaine from his home,  see George v. City of St. Louis, 26 F.3d 55, 57 (8th Cir.1994), and Robertson was convicted for the underlying offense after his arrest.   See Malady v. Crunk, 902 F.2d 10, 11-12 (8th Cir.1990).  We affirm the district court.